43 F.3d 1466
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles HOYE, Plaintiff Appellant,v.Carolyn V. RICKARDS, Warden, personally and in herindividual capacity only;  Les Ruth, Associate Warden,personally and in his individual capacity only, Eugene Ray,Executive Assistant to the Warden, personally and in hisindividual capacity only;  Jacqueline Porter, Inmate SystemsManager, personally and in her individual capacity only;Carl Pendell, Unit Manager, personally and in his individualcapacity only;  Samuel L. Batts, Case Manager, FederalCorrectional Institution, personally and in his individualcapacity only, Defendants Appellees.
No. 94-6865.
United States Court of Appeals, Fourth Circuit.
Submitted November 17, 1994.Decided December 13, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-94-212-AM)
Charles Hoye, appellant pro se.  Paula Pugh Newett, Office of the United States Attorney, Alexandria, VA, for appellees.
E.D.Va.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.

PER CURIAM

1
Appellant appeals from the district court's order denying relief on his Bivens complaint.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hoye v. Rickards, No. CA-94-212-AM (E.D. Va.  June 28, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 See Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)